DETAILED ACTION

The Office acknowledges receipt of the Applicant’s response and amendments filed 8 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Edgington on 7 January 2022.
The following claims have been amended as detailed below: 

Claim 21.  On page #2 of the claims, line 21 of claim 21, after “configured to support said axially movable flexible firing shaft” insert --, wherein said central shaft support structure is pivotally coupled to said channel and movably coupled to said elongate shaft for selective pivotal and axial travel relative thereto --

Claim 27. Cancelled

Claim 40. On page #7 of the claims, line 12 of claim 40, after “configured to support said axially movable flexible firing shaft” insert --, wherein said proximal end of said central 

Claim 42. Cancelled.

Allowable Subject Matter
Claims 21-25, 28-34, 37-41 and 43-44 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose the claimed combination including the following limitations:
wherein said central shaft support structure is pivotally coupled to said channel and movably coupled to said elongate shaft for selective pivotal and axial travel relative thereto
Applicant’s arguments filed 8 December 2021 are persuasive as they pertain to the above limitations as they were presented in currently amended claim 34 and now incorporated into claims 21 and 40.  In short, Shelton (PG Pub 2011/0290853 A1) while having what can be considered a central shaft portion, does not have that coupled to the elongate shaft for selective pivotal and axial travel relative thereto.  Shelton’s central shaft portion is a flexible neck joint which while allowing for articulation is not coupled in a pivotal manner to the elongate shaft insofar as it does not travel about a pivot axis at this coupling.  Nor is the coupling configured for axial travel relative thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731